Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Apr. 2021 has been entered.

Claim Objections
Claims 2-3 and 19-20 are objected to because of the following informalities:  In claims 2-3, line 2, insert “gas-phase polymerizable” between “the” and “monomer”.  In claim 19, line 1, replace “A low-density gel product” with “The low-density gel product.  In claim 20, line2, replace “a low-density gel product” with “the low-density gel product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, there is no support in the specification or the original set of claims to broadly recite that the product is sandwiched between a pair of substrates, which encompasses any pair of substrates made of any material.  Whereas, there is support to recite the low-density gel product is sandwiched between a pair of glass sheets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (“New transparent methylsilsesquioxane aerogels and xerogels with improved mechanical properties,” Adv.Mat., Vol. 19, pp. 1589-1593, published 15 May 2007, hereinafter Kanamori) in view of Hrubesh and Poco (“Processing and characterization of high porosity aerogel films,” Mat.Res.Soc., Symp.Proc., Vol. 371, pp. 195-204, published 1995, hereinafter Hrubesh) and further in view of Wadhwani (“Parylene coatings and applications,” PCI Magazine, published 01 Oct. 2006, hereinafter Wadhwani).
Regarding claims 7-8, and 18, Kanamori teaches the use of a monolithic aerogels and xerogels based on methylsilsesquioxane (page 1589, 2nd column, 2nd paragraph), which are organic-inorganic hybrid gels (low density gels).  Kanamori formed cubic monoliths of his aerogel with an edge dimension of 7.3 mm (page 1593, 1st column, last paragraph).  Kanamori teaches that the pore sizes in his hybrid aerogel range from 1 to about 100 nm (0.001 to 0.1 [Symbol font/0x6D]m) (Figure 3b). 
Kanamori does not teach the coating of the aerogels.
Hrubesh teaches the coating of an aerogel film with parylene polymer to seal the pores of an aerogel (page 199, Metallization and patterning section).
Further, Wadhwani teaches that parylene polymers are formed by vapor deposition and polymerization of di-para-xylylene {page 2, Parylene deposition process section, 1st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 1st bullet point).
st paragraph).  
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to coat all or any subset of the faces of the aerogel monolith of Kanamori, depending on the application, including the coating of the principal faces of the aerogel monolith.
Since that the cubic monolith aerogel of Kanamori had a side length (d1) of 7.3 mm and the coating thickness (d2/2) taught by Wadhwani ranges from 0.1 to 76 [Symbol font/0x6D]m (d2), the coated monolith of Kanamori in view of Hrubesh and further in view of Wadhwani has a ratio d2/d1 of 0.0027% (0.1*2/7300*100) to 2.1% (76*2/7300*100).
Given that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani has the same internal composition and the same coating at the same thickness as the claimed invention, it is the examiner’s position that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani would inherently have the same flexural strength as claimed.
Regarding claims 2-4, Kanamori in view of Hrubesh and further in view of Wadhwani teaches the elements of claim 18, and Wadhwani teaches that parylene polymers are formed st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 2nd bullet point).
Regarding claim 19, Kanamori in view of Hrubesh and further in view of Wadhwani teaches the elements of claim 18, and Kanamori teaches that the pore sizes in his hybrid aerogel range from 1 to about 100 nm (0.001 to 0.1 [Symbol font/0x6D]m) (Figure 3b).
Hrubesh teaches the coating of an aerogel film with parylene to seal the pores of an aerogel (page 199, Metallization and patterning section), and Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns) (page 3, last paragraph – page 5, 1st paragraph).  
Thus, it is the examiner’s position that the parylene coating taught by Wadhwani would form a surface coating on the hybrid aerogel of Kanamori by sealing the surface pores of the aerogel, since the pore sizes of the hybrid aerogel of Kanormi are about 70 (7/0.1) times smaller than the bridging span taught by Wadhwani and, therefore, the coating layer would not be with the main gel portion.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (“New transparent methylsilsesquioxane aerogels and xerogels with improved mechanical properties,” Adv.Mat., Vol. 19, pp. 1589-1593, published 15 May 2007, hereinafter Kanamori) in view of Hrubesh and Poco (“Processing and characterization of high porosity aerogel films,” Mat.Res.Soc., Symp.Proc., Vol. 371, pp. 195-204, published 1995, hereinafter Hrubesh) and further in view of Wadhwani (“Parylene coatings and applications,” PCI Magazine, published 01 Oct. 2006, hereinafter Wadhwani) and further in view of Jensen et al. (“Development of .
Regarding claims 20-23, Kanamori in view of Hrubesh and further in view of Wadhwani teaches the elements of claim 18, Kanamori teaches that his aerogel can be used in applications such as insulators for windows and solar heat panels (page 1592, 2nd column, last paragraph).
Kanamori in view of Hrubesh and further in view of Wadhwani does not disclose any further details about a windows application.
Jensen teaches the use of aerogels as transparent insulation in windows in buildings, and he developed glazing prototypes in which aerogel tiles were sealed between two glass panes (substrates) to reduce heat loss (acting as thermal insulator) (Abstract and Figure 4(b), reproduced below).  In discussing aerogel glazings, Jensen cites the heat loss from a single family house (page 353, 1st column, Solar energy transmittance section, 1st paragraph); therefore, his windows can be used in a house.


    PNG
    media_image1.png
    333
    527
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coated aerogels taught by Kanamori in view of Hrubesh and further in view of Wadhwani in the window glazings of Jensen.  Jensen teaches nd column, 3rd and 4th paragraphs).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kanamori, Hrubesh, Wadhwani, and Jensen, as well as the related prior art relied on in earlier Office Actions (Nakatani, Burchill, and Nakatani) do not teach or disclose a coating that is comprised of a copolymer of a gas-phase polymerizable monomer and carbon dioxide.

Response to Arguments
Applicant's arguments filed 19 Apr. 2021 have been fully considered.  Applicant’s amendments overcame the rejections of Hrubesh, Kanamori in view of Nakatani, Burchill, and Hrubesh in view of Kanamori.  Applicant’s arguments regarding Kanamori in view of Hrubesh and further in view of Wadhwani were not persuasive.  Applicant’s amendments have necessitated new search and consideration that resulted in the new grounds of rejection, which are presented above. 
Since the Final Office Action mailed 17 Nov. 2020, applicant amended claims 2-4, 7-9, 12, and 17-18, cancelled claims 1, 5, 6, 15, and 16, and added new claims 19-23.
Applicant argues that Hrubesh is directed to forming a coating on an aerogel film on a glass slide, so Hrubesh does not disclose coating the principal faces of the main gel portion.
However, note that while Hrubesh does not disclose all the features of the present claimed invention, Hrubesh is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the coating of an aerogel with parylene, and in combination with the primary reference, discloses the presently claimed invention. 
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to coat all or any subset of the faces of the aerogel monolith of Kanamori, depending on the application, including the coating of the principal faces of the aerogel monolith.  Hrubesh’s teaching on the parylene coating of aerogels is not dependent on the form factor Hrubesh employed.
Applicant argues that there is no reason to control the thickness of the coating layer based on the cited references in order to arrive at the claimed ratio of d2/d1.
However, as presented above, Wadhwani teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 2nd bullet point), and Kanamori formed cubic monoliths of his aerogel with an edge dimension of 7.3 mm (page 1593, 1st
Applicant argues that Kanamori, Hrubesh, and Wadhwami are silent about flexural strength and do not even suggest that the flexural strength might be improved.
However, given that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani has the same internal composition and the same coating at the same thickness as the claimed invention, it is the examiner’s position that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani would inherently have the same flexural strength as claimed.
Further, Wadhwani teaches that the parylene coatings have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787